On Eei-iearing.
Nicholls, O. J.
Eelator, charged with having violated an ordinance of the city of New Orleans, was tried before one of the recorders, found guilty and sentenced. He appealed to the Criminal District Oourt for the parish of Orleans. That court dismissed the appeal, upon a motion to dismiss, filed on behalf of the city. The ground upon which the appeal was dismissed was that appellant had not offered in the recorder’s court, and brought up in the record, a copy of the ordinance, for whose violation he was sentenced. The present application was then made to this court for relief, relator alleging that the District Court should not have dismissed his appeal. In the opinion rendered herein we declared that he was not entitled to relief under the circumstances of this case. Upon his application, we granted a rehearing, not because we thought the District Court would have erred in its ruling, as it did. had the case gone to trial before it, but -to ascertain whether it had not erred in dismissing the appeal in limine, instead of waiting to do so (for want of proper evidence) until after submission. That course would have been the proper one to have been pursued. The record, as brought up, was an exact transcript of the proceedings below. There was, therefore, no fault to be found with the- transcript merely as such. The weakness of appellant’s position before the District Court was not in bringing up an imperfect transcript, but that he had failed to introduce in evidence a copy of the ordinance which he was alleged to have violated, in consequence of which the appellate court was not in a position to pass upon the various grounds for reversal which he had set up. That fact, however, was ascertainable only after the case should have been considered upon the merits. The city of New Orleans and the District Oourt were, therefore, premature in dismissing the appeal in limine, but it is apparent to us that relator’s appeal would ultimately have been dismissed, and properly dismissed, after a trial. Had relator pressed before us on this rehearing the point of practice we have referred to, we probably would have sent the case back for trial on the merits, even though it was apparent that relator would, practically, have derived no benefit therefrom. Eelator has, however, confined himself *768in this application to insisting that he would be entitled, upon a trial on the merits in the District Court, to have the sentence of the recorder set aside. We see no reason to change our opinion, considering relator’s application for rehearing from that standpoint.
For the reasons assigned, the judgment of this court, heretofore pronounced, must, and it is, hereby declared to remain unaltered.